In a proceeding, inter alia, to compel the production of various records maintained by Pilgrim Psychiatric Center (a State hospital), concerning a patient allegedly assaulted by petitioner, an employee of that State hospital, the appeal is from so much of an order of the Supreme Court, Suffolk County, dated April 13, 1978, as "directs that the attorney for petitioner may inspect the records of the patient * * * at Pilgrim Psychiatric Center, should the aforesaid patient be called as a witness in the arbitration proceeding.” (The arbitration proceeding involves disciplinary charges brought against petitioner based upon the alleged assault.) Order affirmed insofar as appealed from, with $50 costs and disbursements. (See Matter of Board of Educ. v Butcher, 61 AD2d 1011; Matter of McWilliams v Haveliwala, 61 AD2d 1032; People v Rensing, 14 NY2d 210.) Gulotta, J. P., Cohalan, Margett and O'Connor, JJ., concur.